Citation Nr: 0625649	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  99-18 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the pancreas, to include 
separate compensable ratings for musculoskeletal residuals of 
a gunshot wound of the pancreas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1953 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision by the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued the veteran's rating for 
residuals of gunshot wound through the pancreas at 10 percent 
disabling.  The veteran requests a higher rating.

In November 2004, the Board denied the veteran's claim for an 
evaluation in excess of 10 percent for residuals of a gunshot 
wound to the pancreas.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2006, the Court granted the joint 
motion for partial remand, and remanded the case for action 
consistent with the motion.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Pursuant to the April 2006 Order of the United States Court 
of Appeals for Veterans Claims, which incorporated the Joint 
Motion for Partial Remand, it was indicated that no 
consideration had ever been given to whether the veteran has 
other impairment resulting from the November 1953 gunshot 
wound to the pancreas, including musculoskeletal injury, and 
if so, whether separate evaluations for those disorders 
should be awarded.  As this has not been addressed by the RO, 
nor has the veteran been apprised of due process requirements 
associated with this issue, remand is necessary.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), finding that Board development of the 
claim without subsequent agency of original jurisdiction (RO) 
review prior to Board adjudication, did not provide the 
veteran with required due process, including notice and 
assistance in developing his claim, as required by the VCAA.

It has been argued that VA has not considered other 
diagnostic codes listed under 38 C.F.R. § 4.114 that might 
better apply to the residuals of the gunshot wound of the 
pancreas.  It has also been averred that the veteran has 
other residuals resulting from this injury that should be 
evaluated, and if proper, assigned separate ratings.  In 
specific, muscle injuries and scar residuals should be 
assessed. 

In view of the foregoing, the case is remanded for the 
following:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated the veteran for any 
pancreatic disorders since 2001.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. .

3.  The veteran should be afforded VA 
gastrointestinal and orthopedic 
examinations.  All indicated tests and 
studies are to be performed.  Prior to 
the examinations, the claims folder must 
be made available to the physicians for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the reports of the 
examiners.  

a.  The purpose of the 
gastrointestinal examination is to 
evaluate the impairment caused by 
the gunshot wound to the pancreas.  
As part of the examination, the 
physician is to indicate whether the 
veteran suffers from symptoms of 
pancreatitis as a result of the 
gunshot wound to the pancreas.  If 
possible, the physician is to 
differentiate any impairment caused 
by the childhood appendectomy 
(adhesions, gastrointestinal 
symptoms) from any disability caused 
by the gunshot wound.  Adequate 
reasons and bases are to be included 
with any opinion rendered.  

b.  Regarding the orthopedic 
examination, the physician is to 
indicate any musculoskeletal 
impairment caused by the November 
1953 gunshot wound to the pancreas.  
All muscle and skin (scar) defects 
are to be reported in detail.  If 
possible, the physician is to 
differentiate any impairment caused 
by the childhood appendectomy from 
any disability caused by the gunshot 
wound.  Adequate reasons and bases 
are to be included with any opinion 
rendered.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



